      Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CRIM. CASE NO. 1:19-cr-441-ECM
                                             )                (WO)
ASHLEY GLASS                                 )

                      MEMORANDUM OPINION and ORDER

       Now pending before the court is the Defendant’s motion to review and revocation

of detention order (doc. 47) filed on March 24, 2020 and supplemented on April 22, 2020

(doc. 54). Pursuant to 18 U.S.C. § 3145(b), the Defendant seeks review and revocation of

the detention order entered by United States Magistrate Judge Jerusha Adams on March

13, 2020. (Doc. 42). The Government opposes the Defendant’s motion. (Doc. 55). The

Court has independently examined and reviewed the proceedings before the Magistrate

Judge, including the petition by the probation officer to revoke bond, the transcript of the

bond revocation hearing (doc. 50) held on March 12, 2020, the Order of Detention (doc.

42) filed on March 13, 2020, the motion as supplemented (docs. 47 & 54), and the

government’s opposition to the motion (doc. 55) filed on April 29, 2020. Upon careful

consideration of the arguments of counsel, the evidence presented, the relevant law, and

for the reasons that follow, the Court concludes that the Defendant’s motion is due to be

DENIED.




                                             1
      Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 2 of 7



                                    JURISDICTION

       Pursuant to 18 U.S.C. § 3145(b), a defendant who has been ordered detained

pending trial may move the court with original jurisdiction over the offense to revoke or

amend the detention order.

                               PROCEDURAL HISTORY

       On October 29, 2019, defendant Ashley Glass (“Glass”) was charged in a three

count indictment with conspiracy to engage in counterfeiting in violation of 18 U.S.C. §

571 and with passing or uttering counterfeit instruments in violation of 18 U.S.C. § 472.

(Doc. 1). Glass is accused of passing counterfeit fifty-dollar bills. (Id.).

       Glass was arrested on January 8, 2020. She was released on an unsecured bond in

the amount of $25,000. (Doc. 19). Her conditions of release specifically included the

following conditions:

    The defendant must not violate any federal, state or local law while on release.

    The defendant must avoid all contact, directly or indirectly, with co-defendants.

    The defendant must submit to random drug testing at the request of her supervising
     pretrial services officer.

    Report as soon as possible to the pretrial services any contact with law enforcement
     including, but not limited to, any arrest, questioning or traffic stop.

(Doc. 20).

       On March 9, 2020, the Defendant’s pretrial services officer petitioned the Court for

a warrant to revoke the Defendant’s pretrial release because he believed Glass had violated

the conditions of supervision. (Doc. 36). The Defendant was alleged to have committed
                                             2
      Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 3 of 7



five violations of the mandatory conditions of her supervised release. Specifically, on

February 12, 2020, Glass was alleged to have violated the condition that she “must not

commit another federal, state or local crime” by being arrested by the Dothan Police

Department and charged with criminal trespassing and theft of property. Glass was also

arrested by Newton Police Department on February 29, 2020 and charged with driving

with a suspended license. Finally, Glass was alleged to have violated the condition that

she report as soon as possible any contact with law enforcement as she failed to inform her

pretrial services officer of the two arrests. Glass was arrested on the petition to revoke her

pretrial release on March 9, 2020.

       On March 12, 2020 the Court held a bond revocation hearing at which time the

Defendant admitted the violations. (Doc. 50 at 4-5). The Defendant argued, however,

that there were less restrictive means including an ankle monitor and home confinement to

ensure Glass’s compliance with conditions of release. (Id. at 31-35). After testimony

from Glass’ pretrial services officer, and hearing argument from counsel, the Magistrate

Judge ordered Glass detained.

              Based upon the evidence presented in this case and the
              argument of counsel, I stated previously that I found that
              there’s probable cause to believe that you committed a federal,
              state, or local crime while on release. But I also find, through
              your admissions to all five of the violations, that there’s clear
              and convincing evidence that you violated conditions of your
              release. I also find that it is unlikely that you will abide by
              any condition or combination of conditions of release, and I
              find you should be detained pending trial.

              I am concerned, gravely, by these violations. This is not just
                                              3
      Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 4 of 7



              one mistake. This is a pattern of bad decisions and/or
              mistakes from February 12th, with the conduct at Walmart, to
              February 29 with you driving with a suspended license,
              compounded by the fact that you did not admit your fault to the
              probation officer and inform the probation officer as soon as
              possible.

              Poverty is not an excuse to engage in criminal activity. There
              are resources here. There are resources that the Court and the
              probation officer can provide. And I know how I talk to each
              defendant when I go through an order and a bond, and I am
              sure that you understand each condition. So I take violations
              of these conditions very seriously. Because when you enter
              into an order of release and a bond with this Court, that’s an
              agreement with this Court. And I take the agreements very
              seriously. I would hope you would do the same. So I’m
              remanding you pending trial in this case.

(Doc. 50 at 38-39).

       In her written order, the Magistrate Judge specifically found that

              there is (1) probable cause to believe that Defendant has
              committed a Federal, State, or local crime while on release; (2)
              clear and convincing evidence that Defendant has violated a
              condition of her release; and (3) that Defendant is unlikely to
              abide by any condition or combination of conditions of release.

(Doc. 42).

       On March 24, 2020, Glass filed the pending motion for review and

revocation of the detention order arguing that “there are less restrictive conditions

or a combination of conditions that are able to be fashioned by this Court to assure

the Defendant will appear at all hearings and settings as required.” (Doc. 47 at 7).

                                  DISCUSSION

       Under the Bail Reform Act of 1984, a defendant’s pretrial release may be revoked
                                             4
      Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 5 of 7



if, after a hearing, the Court makes two findings. First the Court must find that there is

“probable cause to believe that the person has committed a Federal, State, or local crime

while on release; or clear and convincing evidence that the person has violated any other

condition of release.” 18 U.S.C. § 3148(b)(1)(B) (emphasis added). Next, the Court

must also find that “. . . there is no condition or combination of conditions of release that

will assure that the person will not flee or pose a danger to the safety of any other persons

or the community; or the person is unlikely to abide by any condition or combination of

conditions of release.” 18 U.S.C. § 3148(b)(1)(2).          If a crime was committed or a

condition of release violated and the Defendant is unlikely to abide by conditions of

release,    the    judicial    officer “shall       enter    an   order    of     revocation

and detention.” 18 U.S.C. § 3148(b).

       Glass argues that there are less restrictive conditions that would protect the

community and ensure her appearance at trial. However, the Court does not reach the

issue of flight or safety to the community if the Court concludes that the Defendant would

not abide by conditions. 18 U.S.C. § 3148(b). The Magistrate Judge detained Glass on

the basis that there is probable cause that she committed criminal offenses while on release;

there is clear and convincing evidence she violated the conditions of her release; and she

is “unlikely to abide by any condition or combination of conditions of release. (Doc. 42).

       At the bond revocation hearing, the Defendant admitted that she had committed

other crimes and that she violated the conditions of her release. (Doc. 50 at 3-6). Ample

evidence presented at the hearing demonstrated that Glass is unlikely to abide by the
                                                5
         Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 6 of 7



conditions of her release. For example, in less than a month on pretrial release, Glass was

verbally reprimanded by her pretrial services officer for “her failure to report as directed

and her failure to submit to urinalysis as instructed.” (Id. at 7). At the time of the

violations of the conditions of her release, the Defendant was on state probation. (Id. at

9-10).    More importantly, the Defendant does not challenge the finding that she is

“unlikely to abide by any condition or combination of conditions” if released. See United

States v. Wingo, 490 F. App’x 189, 191 (11th Cir. 2012).

         Glass argues that she is being detained because of her drug addiction and poverty,

and with the current COVID-19 pandemic, her safety and well-being “should be trump the

need for her being detained.” (Doc. 47 at 3). The existence of the novel coronavirus,

COVID-19, without more, is not a basis to revoke the Magistrate Judge’s detention order.

Moreover, the Court disagrees that the Defendant is being detained based on her

socioeconomic status and drug addiction. The Defendant has consistently failed to follow

the direction of her pretrial services officer. She was reprimanded for failing to report

when directed and failing to submit to urinalysis testing. She admitted that she committed

the offenses of trespassing, theft and driving with a suspended license while on pretrial

release and state probation. She failed to notify her pretrial services officer of her two

arrests. The Court has no confidence that the Defendant will abide any condition or

combination of conditions of release.

         The Court has conducted an independent review of the record which was



                                              6
       Case 1:19-cr-00441-ECM-JTA Document 65 Filed 05/20/20 Page 7 of 7



sufficiently developed by the Magistrate Judge.1 The Court has reviewed the transcript of

the bond revocation hearing held on March 12, 2020, reviewed the petition for revocation,

and considered the arguments of counsel contained in the motion and responses filed in

support of and against detention. Based on that review, the Court finds that the factual

findings of the Magistrate Judge are supported by the evidence and her legal conclusions

are correct. United States v. King, 849 F.2d 485, 490 (11th Cir. 1988).              The Court adopts

the Magistrate Judge’s findings and concludes that there is probable cause to believe that

Glass committed a crime while on release, that there is clear and convincing evidence that

she violated a condition of release, and that Glass is unlikely to abide by any condition or

combination of conditions if released. Pursuant to 18 U.S.C. § 3148, for the reasons as

stated, and for good cause, it is

        ORDERED that the Defendant’s motion for review and revocation of the detention

order (doc 47) is DENIED and the detention order of the Magistrate Judge is AFFIRMED.

        Done this the 21st day of May, 2020.


                                           /s/Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE




1
  While the Court must undertake an independent review of the case, the Court is not obligated to conduct
another hearing. United States v. King, 849 F.2d 485, 489-90 (11th Cir. 1988).
                                                   7
